PER CURIAM.
The judgment of conviction is AFFIRMED.
However, in light of our prior order reversing the trial court’s grant of bail pending appeal by appellant, the following question is certified to the Florida Supreme Court as one of great public importance, Rule 9.030(a)(2)(A)(v), Florida Rules of Appellate Procedure:
Does Fla.R.Crim.P. 3.691 prohibit the granting of bail pending appeal to a person convicted of a capital offense when that person is sentenced to life imprisonment?
See Rowe v. State, 394 So.2d 1059 (Fla. 1st DCA 1981).
AFFIRMED.
ROBERT SMITH, C. J., and JOANOS and THOMPSON, JJ., concur.